DISSENTING OPINION ON JURISDICTIONAL GROUNDS
Cole, Judge:
This case relates to an entry made at the port of Detroit where timely protest was filed. When the protest, with all necessary official papers, was formally received in New York, where the offices of the court are located, 28 U. S. C. (1948 revision) § 251, it was immediately recognized as litigation for hearing at Detroit, to be placed on a calendar for that port, not already prepared and promulgated, but to be fixed at some later date by the chief judge.
The case was the subject of three hearings, all at the port of Detroit, before a single judge on circuit. It never appeared on any calendar of the first division, and none of the members of the division participated in any of the hearings.
The case was submitted before Judge Cline, on circuit under statutory authorization issued by the chief judge to hear and determine the cases, 28 U. S. C. (1948 revision) § 254, as amended by Public Law 72, 81st Cong., 1st sess., sec. 66 (formerly section 518 of the Tariff *39Act of 1930, 28 U. S. C. 1946 ed. § 296). Tbe official designation, assigning Judge Cline to tbe circuit on wbicb tbe case appeared, should be accepted as still in effect. Accordingly, tbe protest should be referred to tbe trial judge for ultimate disposition.
My views on tbe subject are set forth in Geo. S. Bush & Co., Inc., et al. v. United States, 22 Cust. Ct. 158, C. D. 1175, Fuchs Shoe Corp. v. United States, 22 Cust. Ct. 338, Abstract 53250, and W. R. Zanes & Co. v. United States, 22 Cust. Ct. 339, Abstract 53251.